DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-9, 11-24, and 26-32 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, and 16 are amended.  Claim 10 is cancelled.  

Response to Amendment
	The amendments filed on 17 May 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 1-6, 11, 16-21, and 26 under 35 USC 102(a)(1) as being anticipated by Bulut et al. (Br. J. Ophthalmol; published 2017) is withdrawn.	
	In view of Applicants amendments, the rejection of claims 1-6, 11-13, 16-21, and 26-28 under 35 USC 103 as being unpatentable over Bulut et al. (Br. J. Ophthalmol.; published 2017) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-9, 11-13, 16-24 and 26-28 under 35 USC 103 as being unpatentable over Bulut et al. (Br. J. Ophthalmol.; published 9 Jun. 2017), in view of Bodis-Wollner et al. (WO 2012/1122675 A1; published 23 Aug. 2012) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-9, 11-24 and 26-32 under 35 USC 103 as being unpatentable over Bulut et al. (Br. J. Ophthalmol.; published 9 Jun. 2017), in view of Bodis-Wollner et al. (WO 2012/1122675 A1; published 23 Aug. 2012), in further view of Palmqvist et al. (Neurology; published 2015) is withdrawn.

New Ground of Rejection

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 11-13, 15-24, 26-28, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulut et al. (Br. J. Opthalmol.; published 9 Jun. 2017), in view of Bodis-Wollner et al. (WO 2012/112675 A1; published 23 Aug. 2012; see IDS filed on 11 Sep. 2020) and Santos et al. (Alzheimers Dement (Amt); published 7 Feb. 2018; see attached 892).

	Bulut et al. teach the evaluation of optical coherence tomography angiographic findings in Alzheimer’s type dementia (see title).  Bulut et al. teach evaluating retinal and choroidal vascular structures with OCTA imaging and identifying an ocular biomarker that would help the early detection of ATD (see pg. 233).  Exclusion criteria include evidence of other types of dementia (see pg. 234).  Bulut et al. teach a foveal avascular zone (mm2) of 0.47±0.18 in patients with ATD and 0.33±0.08 in control subjects (see table 2).   Bulut et al. teach that the FAZ was found to be significantly enlarged in the ATD group compared with the control group.  We suggest that the enlarged FAZ we found in patients with ATD could be associated with the decreased angiogenesis due to the binding of VEGF to Aβ and its confinement in the plaques and also accumulation of Aβ deposits in the internal vessel walls, leading to occlusion of vascular structures and decreased blood flow, and also underlined in previous studies (see pg. 236).  As the severity of cognitive impairment can be measured with MMSE score, the association between the OCT parameters and this cognitive test can give us useful information for the clinical valuation and monitoring of patients with ATD.  We found a significant negative correlation between the MMSE score and FAZ measurement zones (see pg. 236).  OCTA can be used as a new biomarker in the early detection of ATD, monitoring of its progression and in the evaluation of the efficacy of drugs used for its treatment (see pg. 237).
	Bulut et al. do not disclose a subject that has a preclinical neurodegenerative disease and does not exhibit cognitive dysfunction or a clinical neurodegenerative disease and measuring of the FAZ area and inner, outer or total foveal thickness.  Bulut et al do not disclose that the subject is administered early therapeutic intervention.  Bulut et al. do not disclose administering a PET imaging agent such as florbetapir and detecting the PET imaging agent by PET or wherein the control is selected from measurements from a subject having been administered a PET imaging agent.  
	Bodis-Wollner et al. teach layer by layer quantification of the remodeling of the human fovea in neurodegenerative disease (see title).  Bodis-Wollner et al. teach that for differential diagnosis of PD and for follow-up patients undergoing therapy with so called neuroprotective drugs, the OCT may be a tool (see [0006]).  Bodis-Wollner et al. teach that given that each of the different layers in the fovea contains different cell types, it is possible to refine the diagnosis of various disorders that affect the retina.  Retinal thickness can be sampled and quantified at various distances in 0.25 mm steps from the center of the foveal pit.  There is first the outer layer starting around 0.3 mm of the foveolar and the inner layer starting around 0.8 mm.  Experimental results show that the thinning of the retina in PD is most pronounced in the inner retina surrounding the central point of the foveolar (see [0028]-[0029]).  Bodis-Wollner et al. teach that quantifying retinal thickness on the slope could permit inferences to be made regarding thickness of different layers with different cellular composition (see [0040]).  Bodis-Wollner et al. teach that retinal thinning may be relevant to the early diagnosis and neuroprotective treatment of PD.  Most of our patients were in the early stages of the disease.  The IRL thinning has been reported in other diseases, such as AD (see [0075]-[0076]).  Bodis-Wollner et al. teach the retinal thickness of healthy individuals versus those of PD patients (see table; Fig. 9).
	Santos et al. teach a change ion retinal structural anatomy during the preclinical stage of the AD (see title).  The in the preclinical stage of AD showed a significant decrease in macular retinal nerve fiber layer volume as well as a decrease in outer nuclear layer and inner plexiform layer volumes and thickness in the inferior quadrant (see abstract).  Santos et al. teach that the inclusion criteria included having an MMSE score of ≥27 and performance within normal limits on a battery of cognitive tests described previously.  Santos et al. teach demographic characteristics including Florbetapir PET and MMSE (see table 1).  Santos et al. teach Aβ PET imaging by bolus injection of 18F-florbetapir.  An. SUVr threshold of 1.1 or greater was used to discriminate between Aβ+ and Aβ- (see pg. 200).  Santos et al. teach SD-OCT imaging.  The thickness of each retinal layer was measured extending 3.45 mm from the center of the fovea (see pg. 200; Fig. 1).  An increase in IPL volume in preclinical AD may be related to Aβ deposition or an inflammatory process.  We have now found evidence of tissue loss in the IPL within our preclinical group relative to controls, suggesting that although there may be an initial early stage of IPL volume increase due to inflammatory process, there is nonetheless some volumn loss in this structure of continued disease progression.  Our observation of tissue loss in the ONL could suggest retrograde transynaptic degeneration.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Bulut et al. (method of identifying a subject at risk of a neurodegenerative disease, such as ATD, by measuring the FAZ area in the early diagnosis of disease, following its progression, and in investigating new drugs using OCTA) by measuring FAZ area and inner, outer, and total foveal thickness in a subject that has a preclinical neurogenerative disease and does not exhibit cognitive dysfunction or clinical neurodegerative disease and has no evidence of cognitive impairment as taught by Bulut et al., Bodis-Wollner et al. and Santos et al. because it would have been expected to advantageously diagnosing preclinical AD at the earliest stage based on changes in the FAZ area and/or inner, outer or total foveal thickness using high resolution optical methods.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).  A method claim is not given weight it simply expresses an intended result of a process step positively recited.  See Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Instant claims 6-9, which recite contingent limitations, and claims 20-24, which express an intended result, require mentally comparing a FAZ area, inner foveal thickness, outer foveal thickness or total foveal thickness with a control or standard or predetermined value in order to identify a subject at risk for neurodegenerative disease.  However, these comparisons can be carried out by looking at the data obtain by looking at the data obtained by measuring the FAZ area, inner, outer and total foveal thickness of control versus at risk subject.  A person of ordinary skill in the art would have arrived of less than 73 µm, 190 µm, and 260 µm for inner, outer, and total foveal thicknesses because Bodis-Wollner et al. teaches significant thinning of foveal layers in patients with a neurodegenerative disease in comparison to controls.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Bulut et al. by further administering early therapeutic intervention to treat or prevent neuronal loss or brain atrophy as taught by Bulut et al. because it would advantageously enable evaluating the efficacy of the treatment.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Bulut et al. by further administering a 18F-florbetapir PET imaging agent to subjects (control and preclinical AD) as taught by Santos et al. because it would it have been expected to advantageous aid in identifying control and preclinical subjects by determining Aβ burden in the subjects.

Claims 1-9, 11-24, and 26-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulut et al. (Br. J. Opthalmol.; published 9 Jun. 2017), in view of Bodis-Wollner et al. (WO 2012/112675 A1; published 23 Aug. 2012; see IDS filed on 11 Sep. 2020) and Santos et al. (Alzheimers Dement (Amt); published 7 Feb. 2018; see attached 892), in further view of Palmqvist et al. (Neurology; published 2015).

	Bulut et al. teach as discussed above.
	Bulut et al. do not further teach a method comprising obtaining a CSF sample from the subject wherein the CSF sample comprises increased levels of Aβ-42 and tau protein compared to control or a standard; wherein the control or standard is obtained from a subject not having a preclinical neurodegenerative disease.
	Bodis-Wollner et al. teach as discussed above.
	Santos et al. teach as discussed above.
	Palmqvist et al. teach a detailed comparison of amyloid PET and CSF biomarkers for identifying early Alzheimer disease (see title).  Palmqvist et al. teach that the best CSF measures for identifying MCI-AD were Aβ42/total tau and Aβ42/hyperphosphorylated tau. The best PET measures performed similarly.  Amyloid PET and CSF biomarkers can identify early AD with high accuracy.  The choice between CSF and amyloid PET biomarkers for identifying early AD can be based on availability, costs, and doctor/patient preferences since both have equally high diagnostic accuracy.  This study provides class III evidence that amyloid PET and CSF biomarkers identify early stage AD (see abstract; pg. 1244).  Palmqvist et al. teach 11C-PiB (Pittsburgh compound) retention in AD (see references 13, 16, and 21).  Palmqvist et al. teach 146 controls who had undergone CSF sampling and Aβ PET (see pg. 1241).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Bulut et al. by further obtaining a CSF sample from the subject, wherein the CSF sample comprises increased levels of Aβ-42 and tau protein wherein the control is obtained from a subject not having preclinical neurodegenerative disease as taught by Palmqvist et al. because it would have been expected to advantageously enable because it would it have been expected to advantageous aid in identifying control and preclinical subjects based on increased levels of Aβ and tau protein in the subjects.

Claims 1-9, 11-24, and 26-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulut et al. (Br. J. Opthalmol.; published 9 Jun. 2017), in view of Bodis-Wollner et al. (WO 2012/112675 A1; published 23 Aug. 2012; see IDS filed on 11 Sep. 2020) and Snyder et al. (Alzheimers Dement (Amst); published 2016; see attached 892), in further view of Palmqvist et al. (Neurology; published 2015).

	Bulut et al. teach as discussed above.
	Bulut et al. do not disclose a subject that has a preclinical neurodegenerative disease and does not exhibit cognitive dysfunction or a clinical neurodegenerative disease and measuring of the FAZ area and inner, outer or total foveal thickness.  Bulut et al do not disclose that the subject is administered early therapeutic intervention.  Bulut et al. do not disclose administering a PET imaging agent such as florbetapir and detecting the PET imaging agent by PET or wherein the control is selected from measurements from a subject having been administered a PET imaging agent.  	Bulut et al. do not further teach a method comprising obtaining a CSF sample from the subject wherein the CSF sample comprises increased levels of Aβ-42 and tau protein compared to control or a standard; wherein the control or standard is obtained from a subject not having a preclinical neurodegenerative disease.
	Bodis-Wollner et al. teach as discussed above.
	Snyder et al. teach nonvascular retinal imaging markers of preclinical AD (see title).  Snyder et al. teach there is a trend toward a selective volume increase in the inner plexiform layer of the retina in Aβ+ relative to Aβ- participants.  These initial results suggest that retinal imaging may be a potential cost-effective and noninvasive technique that can be used to identify those at risk for AD (see abstract).  Snyder et al. teach Aβ PET imaging comprising bolus injection of 18F-florbetapir and demographic an clinical characteristics (see pg. 171).  Snyder et al. teach the differences in each retinal neuronal layer (see table 2).  Snyder et al. teach that pathologic changes in early AD can be visualized in the retina (see pg. 75).  The IPL layer showed a robust increase in thickness for the Aβ+ group relative to Aβ- group (see pg. 175).
Palmqvist et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Bulut et al. (method of identifying a subject at risk of a neurodegenerative disease, such as ATD, by measuring the FAZ area in the early diagnosis of disease, following its progression, and in investigating new drugs using OCTA) by measuring FAZ area and inner, outer, and total foveal thickness in a subject that has a preclinical neurogenerative disease and does not exhibit cognitive dysfunction or clinical neurodegerative disease and has no evidence of cognitive impairment as taught by Bulut et al., Bodis-Wollner et al. and Snyder et al. because it would have been expected to advantageously diagnosing preclinical AD at the earliest stage based on changes in the FAZ area and/or inner, outer or total foveal thickness using high resolution optical methods.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).  A method claim is not given weight it simply expresses an intended result of a process step positively recited.  See Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Instant claims 6-9, which recite contingent limitations, and claims 20-24, which express an intended result, require mentally comparing a FAZ area, inner foveal thickness, outer foveal thickness or total foveal thickness with a control or standard or predetermined value in order to identify a subject at risk for neurodegenerative disease.  However, these comparisons can be carried out by looking at the data obtain by looking at the data obtained by measuring the FAZ area, inner, outer and total foveal thickness of control versus at risk subject.  A person of ordinary skill in the art would have arrived of less than 73 µm, 190 µm, and 260 µm for inner, outer, and total foveal thicknesses because Bodis-Wollner et al. teaches significant thinning of foveal layers in patients with a neurodegenerative disease in comparison to controls.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Bulut et al. by further administering early therapeutic intervention to treat or prevent neuronal loss or brain atrophy as taught by Bulut et al. because it would advantageously enable evaluating the efficacy of the treatment.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Bulut et al. by further administering a 18F-florbetapir PET imaging agent to subjects (control and preclinical AD) as taught by Snyder et al. because it would it have been expected to advantageous aid in identifying control and preclinical subjects by determining Aβ burden in the subjects.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Bulut et al. by further obtaining a CSF sample from the subject, wherein the CSF sample comprises increased levels of Aβ-42 and tau protein wherein the control is obtained from a subject not having preclinical neurodegenerative disease as taught by Palmqvist et al. because it would have been expected to advantageously enable because it would it have been expected to advantageous aid in identifying control and preclinical subjects based on increased levels of Aβ and tau protein in the subjects.


Applicants Arguments
	Applicants assert that Bulut fails to teach an AD subject with evidence of cognitive impairment or a subject that has preclinical AD.  Bulut provides no guidance on how to identify such subjects or distinguish them from healthy individuals.  All previous studies have focused on patients with dementia or mild cognitive impairment.  The teachings of Bodis-Wollner are limited to methods of detecting or diagnosing clinical neurodegenerative disease.  Bodis-Wollner fails to teach subjects with preclinical neurodegenerative disease or using the measurements to detect preclinical disease.  Neither of the cited references recognize the benefit of measuring foveal thickness or different layers of foveal thickness in subjects have preclinical neurodegenerative disease or using the measurements to identify subjects at risk for developing neurodegenerative disease and so could not teach optimization of the proposed result effective variables. Palmqvist fails to teach or suggest a method comprising measuring FAZ area in a subject having preclinical neurodegenerative disease and not exhibiting cognitive disfunction.

Applicant's arguments filed 17 May 2022 have been fully considered but they are not persuasive. Bulut teaches that in patients with ATD, retinal and choroidal vascular pathologies detected through OCTA imaging can be used as a new biomarker in the early diagnosis of the disease.  Consequently, a person of ordinary skill in the art would have readily envisaged imaging preclinical AD subjects because preclinical AD subjects qualify as an AD subject subset having early AD.  Note also that mild cognitive impairment is widely considered to be a preclinical stage of AD.  At ref. 23, Bulut teaches mild cognitive impairment.  Both Santo and Snyder teach preclinical AD subjects and both Santos and Snyder teach that preclinical AD subject exhibit vascular abnormalities in at least one of their eyes.  Bodis-Wollner teaches measuring inner foveal thickness, outer foveal thickness and total foveal thickness using OCT in order to diagnose early neurodegenerative disease.  A person of ordinary skill in the art would have readily envisaged imaging preclinical neurodegenerative disease subjects because preclinical neurodegenerative disease subjects qualify as a neurodegenerative disease subject subset having early AD.  At [0075]-[0076], Bodis-Wollner teaches that IRL thinning has been reported in other diseases such as AD.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Bulut by also measuring the inner, outer, or total foveal thickness in order to advantageously enable diagnosing preclinical AD at the earliest stage based on changes in the FAZ area and/or inner, outer or total foveal thickness using high resolution optical method.  


Technical Background Material
	Berish et al. (IOVS; published 2007; see attached 892) teach that mild cognitive impairment (MCI) is widely considered to be the preclinical stage of AD (see pgs. 2286; 2288).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618